Citation Nr: 0503700	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-00 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE


Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from November 1976 to 
January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Togus, Maine, 
Regional Office (RO) that denied entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).


FINDINGS OF FACT

1.  Appellant currently has service-connected disabilities 
for status post partial gastrectomy and vagotomy for peptic 
ulcer disease (formerly rated as duodenal ulcer), rated as 40 
percent disabling effective June 2001; for residuals of 
fractures to both bones of the right forearm, rated as 30 
percent disabling effective October 1998, and for surgical 
scars of the right forearm, rated as 10 percent disabling 
effective December 1998.  Current combined evaluation for 
compensation is 60 percent.    

2.  Appellant has not had a single service-connected 
disability rated at 60 percent or more at any time during the 
appeals period. Appellant has not had a combined service-
connected disability of 70 percent or more at any time during 
the appeals period.

3.  Appellant reportedly last worked in September 2000.  He 
has reported occupational experience as a laborer.  He has a 
high school education.

4.  Evidence does not show that appellant is precluded from 
obtaining and maintaining substantially gainful employment 
solely due to his service-connected disabilities.  Evidence 
shows that the primary pathology that causes appellant 
industrial impairment is rheumatoid arthritis, which is not a 
service-connected condition. 

CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, an informal claim for TDIU was received 
in June 2001 and formal claims for TDIU were received in 
November 2001 and January 2002.  The claim was denied by a 
rating decision in May 2002.  RO sent appellant a VCAA duty-
to-assist letter in April 2003 during the pendancy of this 
appeal.  The duty-to-assist letter did not expressly satisfy 
the fourth element ("give us everything you've got") cited 
in Pelegrini.  However, as will be discussed below, the VCAA 
provisions have been considered and complied with.  There is 
no indication that there is additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events is not shown 
to have any effect on the case or to cause injury to the 
claimant.  As such, the Board concludes that any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).

Although the VCAA notice letter that was sent to appellant 
did not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The VCAA duty-
to-assist letter, the original rating decision, the Statement 
of the Case (SOC) in January 2003, and the Supplemental 
Statements of the Case (SSOC) in November 2003 and April 2004 
all listed the evidence on file that had been considered in 
formulation of the decision.  All the VCAA requires is that 
the duty to notify is satisfied, and that claimants are given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.112 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's service medical records and treatment 
records from the VA Medical Center (VAMC), as well as all 
medical providers that appellant identified as having 
potentially relevant evidence for development.  Appellant was 
advised of his right to testify in a hearing before RO or 
before the Board, but he has not opted to do so.

The VCAA requires VA to afford a claimant a VA medical 
examination, or obtain a medical opinion, if VA determines it 
is necessary to decide the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  In this case, 
appellant underwent several VA medical examinations during 
the pendancy of this appeal to determine the current severity 
of all his service-connected disabilities.  The Board 
accordingly finds that VA has complied with the duty to 
assist appellant in the development of his claim. 

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).
II.  Factual Background

Appellant submitted an informal claim for total disability 
based on individual unemployability (TDIU) in April 1985.  
Appellant's service-connected disabilities at that time were 
duodenal ulcer, rated as 20 percent disabling, residuals of 
fractures to both bones in the right forearm rated as 20 
percent disabling, and residuals of right wrist laceration 
rated as 0 percent disabling (combined rating 40 percent).  
RO issued a rating decision in July 1985 that increased 
disability for postoperative duodenal ulcer to 100 percent 
for surgery and convalescence, to revert to 40 percent after 
the postoperative period, and continued the ratings for the 
other two disabilities at 20 percent and 0 percent 
respectively (combined rating 50 percent).  The same rating 
decision denied entitlement to TDIU based on a finding that 
the schedular requirements had not been met.

Appellant submitted another informal claim for TDIU in March 
1986.  He followed this up with a formal claim for TDIU on VA 
Form 21-8940 in September 1986.  Appellant stated on his 
claim that he had not worked full-time since April 1980 and 
that he was rendered unemployable by his right arm condition.  
RO issued a rating decision in August 1987 that reduced the 
rating for duodenal ulcer from 40 percent to 20 percent based 
on a finding that the condition had improved over time; the 
same rating decision continued the ratings for the other two 
disabilities at 20 percent and 0 percent respectively 
(combined rating 40 percent).  

RO issued a rating decision in November 1999 that continued 
the rating for duodenal ulcer at 20 percent but increased the 
rating for residuals of fractured right forearm to 30 percent 
and the rating for surgical scars right forearm to 10 percent 
(combined rating of 50 percent).

Appellant submitted the instant informal request for TDIU in 
June 2001; his letter to VA cited sickness to his stomach 
every morning and also cited right arm pain.  He followed up 
with a formal claim for TDIU on VA Form 21-8940 in November 
2001, in which he asserted that he had not worked full-time 
since 1999 due to arthritis and queasy stomach.  He submitted 
another VA Form 21-8940 in January 2002 in which he asserted 
that he had not full-time worked since September 2000 due to 
arthritis.

Appellant underwent a VA orthopedic examination in July 2001.  
The examiner noted that appellant had not worked since 
September 2000 primarily due to rheumatoid arthritis.  The 
rheumatoid arthritis was currently being treated with 
methadone, a narcotic pain reliever that provided a fair 
measure of relief for appellant's service-connected 
disability (residuals of fractured right forearm) as well.  
Appellant stated that the right forearm hurt all the time but 
was worse with activity such as using tools.  Appellant 
stated that the wrist is stiff on arising in the morning and 
that the surgical scar is tender if struck.  The wrist and 
hand became weak if over-used, and could balloon to three 
times the normal size.  Appellant did not describe increased 
heat, redness, drainage, or locking.  Appellant stated that 
wet weather increased the discomfort and described 
radiculopathy down the arm.  However, appellant's main 
complaint was pain in all the joints all the time.  

On observation, the right forearm scar was not particularly 
tender and was not deformed, depressed, or discolored, nor 
was there muscle breakdown beneath the scar.  Examination of 
the right forearm revealed no significant deformity, no 
restricted range of motion in the elbow, and range of motion 
of 0 to 145 degrees flexion and 0 to 80 degrees supination, 
and 0 to 80 degrees pronation (with pain on pronation of more 
than 60 degrees).  Range of motion of the right wrist was 
dorsiflexion of 0 to 15 degrees, palmar flexion of 0 to 60 
degrees, ulnar deviation of 0 to 25 degrees, and radial 
deviation of 0 to 20 degrees, with pain at the end point of 
all movements.  Grip strength was 3 out of 5, and there was 
no neurovascular impairment identified.  A VA X-ray of the 
wrist showed an essentially normal examination with no acute 
pathology, and an X-ray of the right forearm was normal.

Appellant underwent a VA internal medicine examination in 
April 2002.  The examiner reviewed the C-file.  Appellant 
complained of current frequent bouts of nausea and occasional 
vomiting, but denied hematemesis or melana.  Appellant 
reported frequent cramps in the abdomen and intolerance to 
dairy foods and to highly seasoned spicy foods.  Appellant 
stated that his appetite was fair.  Appellant's weight was 
actually higher than it had been for a number of years.  On 
examination, appellant was in no apparent distress; there was 
a well-healed surgical scar on the abdomen with no masses or 
organ enlargement noted.  There was some mild tenderness in 
the midepigastrium.

Following the VA examinations described above, RO issued a 
rating decision in May 2002 that increased the rating for 
status post partial gastrectomy and vagotomy for peptic ulcer 
disease to 40 percent disabling.  The same rating decision 
continued the ratings for the other two disabilities at 30 
percent and 10 percent respectively (combined evaluation 60 
percent).  The rating decision also denied entitlement to 
TDIU based on findings that appellant has been unemployed 
primarily due to rheumatoid arthritis, which is not a 
service-connected disability, and that appellant did not meet 
the schedular criteria for TDIU.

Appellant submitted a Notice of Disagreement (NOD) in 
September 2002 asserting that the denial of TDIU was unfair 
because he was advised by the VA pain clinic to stop working 
due to his arthritis.

Outpatient clinic notes from the VA Medical Center (VAMC) 
from November 2001 to April 2003 show that appellant was 
treated for peptic ulcer disease (PUD) and rheumatoid 
arthritis during the period November 2001 to November 2002.  
Appellant's PUD was apparently responding to medication.  
Appellant's rheumatoid arthritis apparently responded to 
treatment with methadone for some time, but appellant 
complained of increasing arthritis pain beginning in December 
2002.  By April 2003, appellant was complaining of minimal 
pain relief from the methadone and also complaining that he 
had developed nodules from the rheumatoid arthritis on his 
hands and feet.  

Appellant presented to Penobscot Valley Hospital emergency 
room in October 2001 with complaint of nausea, vomiting, and 
abdominal pain.  Appellant was admitted to inpatient 
treatment.  The intake history and physical (H&P) examination 
noted appellant's medical history as significant for 
rheumatoid arthritis and ulcer disease with partial 
gastrectomy.  The impression of the H&P examiner was 
pneumonia.  The discharge diagnosis was pneumonia, chronic 
tobacco use, chronic methadone use, and poor nutritional 
state.  There is nothing in the treatment record showing that 
the hospitalization was caused by PUD.

Appellant had a VA examination of the stomach and duodenum in 
December 2003. The examiner reviewed appellant's service 
medical records.  The examiner noted that appellant has 
numerous problems with chronic pain and has rheumatoid 
arthritis.  Appellant stated that as long as he takes his 
medication and watches what he eats, he is relatively 
symptom-free, but if he fails to take his medication the 
symptoms return with a vengeance.  Appellant denied any 
hematemesis, melana, vomiting, circulatory disturbance after 
meals, or hypoglycemic reaction, although he stated that he 
has chronic diarrhea perhaps secondary to medication.  
Appellant denied current colic, distention, nausea, or 
vomiting.  Appellant's weight was stable for the past several 
years, although appellant appeared to be anemic.  The 
examiner's diagnosis was peptic ulcer disease, status post 
partial gastrectomy and vagotomy, with minimal symptoms as 
long as appellant takes his medication.  

Appellant has a VA examination of the right hand in December 
2003.  Appellant complained of increasing discomfort.  
Appellant stated that he was currently unable to hold objects 
in his hand, and that using tools or pushing or pulling doors 
caused him to either drop the object or have increased pain.  
Appellant stated that he had not been able to hold a job 
because of the fracture.  However, the examiner noted 
rheumatoid arthritis with very visible rheumatoid nodules of 
the fingers, whereas the fracture had occurred in the 
forearm.  Appellant complained of intermittent episodes of 
pain in his hand.  On examination, there was no acute muscle 
wasting.  There was a slightly depressed scar over the distal 
end of the right radius and a nondepressed scar over the 
right ulna that was minimally tender to palpation.  There was 
no adherence, ulceration, or breakdown.  There was no edema, 
inflammation, or keloid formation.  The color of the scar was 
slightly hypopigmented.  Range of motion of the right wrist, 
to the point where discomfort began, was 0 to 60 degrees 
flexion, 0 to 65 degrees of extension, 0 to 15 degrees ulnar 
deviation, and 0 to 15 degrees radial deviation.  The 
examiner noted that is it sometimes difficult for appellant 
to separate the symptoms of his rheumatoid arthritis 
(nonservice connected) from those of his healed fracture of 
the right forearm (service connected).

Appellant had a VA X-ray of the right forearm in December 
2003.  Radiographs revealed good bone density with no obvious 
acute fracture, dislocation, or osseous erosion.  There was 
some mild deformity and bowing involving both the radial and 
ulnar shafts; the osseous and soft tissue structures did not 
seem otherwise unusual.  The impression was no obvious acute 
interval change, with evidence suspicious for previous 
trauma.

In January 2004, the VA examiner wrote an addendum to the 
examination of December 2003.  The examiner stated that there 
was no limitation of motion of the wrist due to the service 
connected fracture; there was no limitation of motion due to 
ankylosis, and that X-rays showed the forearm fracture to be 
well healed with no abnormality.  The VA examiner stated that 
residuals of the fracture are not responsible for appellant 
being unable to hold objects in his hands; instead, 
rheumatoid arthritis is responsible.  The examiner stated 
that chronic diarrhea is not unusual after having gastric 
surgery.  The examiner stated that appellant's scars are 
superficial.  The examiner stated that neither the fractured 
forearm, nor the scars, nor the gastric resection cause any 
occupational impairment.  The examiner noted again that 
appellant is on "heavy duty" medications and it is 
difficult for appellant to separate the symptoms of his 
rheumatoid arthritis.

Appellant's service representative submitted an Appellant's 
Brief in September 2004 arguing that appellant is precluded 
by his service-connected disabilities from working as a 
laborer, which is the only work for which appellant is 
suited.  In support, the Appellant's Brief enclosed a U.S. 
Department of Labor Summary Report describing the 
requirements expected of a person working as a construction 
laborer, to include the capability to exert maximum muscle 
force to lift, push, pull, or carry objects.     

III.  Analysis

Total disability ratings for compensation may be assigned 
where schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service connected disabilities, provided that if 
there is only one such disability it must be ratable at 60 
percent or more, and if there are two or more disabilities at 
least one disability must be ratable at 40 percent or more 
and the combined rating must be at least 70 percent or more.  
38 C.F.R. § 4.16(a) (2004) (emphasis in original).

Marginal employment is not considered to be substantially 
gainful employment.  Marginal employment generally shall be 
deemed to exist when a veteran's earned annual income does 
not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis (includes but is not limited to 
employment in a protected environment such as a family 
business or sheltered workshop), when earned annual income 
exceeds the poverty threshold.  Consideration shall be given 
in all claims to the nature of the employment and the reason 
for termination.  38 C.F.R. § 4.16(a) (2004).

In this case, appellant does not have one service-connected 
disability rated at 60 percent or more.  He does not have two 
or more service-connected disabilities with a combined rating 
of 70 percent or more.  Appellant has not met these criteria 
at any time during the pendancy of this appeal.  Appellant 
accordingly does not meet the schedular criteria for 
consideration of TDIU.

Although the instant claim is not a claim for increased 
rating for any of his service connected disabilities, the 
Board has carefully considered the medical evidence regarding 
the severity of each service-connected disability to 
determine whether the service connected disabilities, 
individually or collectively, would render appellant unable 
to perform meaningful work.  The Board has not found any 
indication in the file that appellant's service-connected 
disabilities should be rated at a higher level, or that they 
constitute the sole reason that appellant is unemployed. 

In such cases, consideration must be given to extraschedular 
criteria.  38 C.F.R. §§ 3.321, 4.16(b).  Consideration of 
these criteria fails to provide a basis for the grant of a 
TDIU.  The Board notes that appellant is a high school 
graduate and that he was a helicopter mechanic during 
military service, and the Board therefore rejects the 
argument of his service representative that appellant is only 
suited to work as a laborer.  Further, even if appellant is 
arguably only suited to work as a laborer, there is ample 
evidence of record that his primary industrial impairment is 
consequent to rheumatoid arthritis, not to his service-
connected disabilities.  Appellant's service-connected 
disorders do most certainly cause appellant some industrial 
impairment, and that impairment is compensated in the 
schedular ratings.  To establish entitlement to a TDIU, he 
must show that his disabilities are different or more severe 
than those of similarly situated veterans.  See Van Hoose, 
4 Vet. App. 361 (1993).  That has not been done in this case.  
He had previously worked for many years with these disorders 
essentially as they are now.  The significant change is in 
non-service connected pathology.

The evidence on file does not establish that the disorders 
are so severe or present such unusual symptoms as to render 
application of the regular schedular provisions impractical.  
Moreover, consideration of a TDIU is based on the state of 
the disabilities without regard to non-service connected 
disorders or to advancing age.  In this case, it is not shown 
that appellant is precluded from substantially gainful 
employment solely to his service-connected disabilities; in 
fact, the evidence shows that appellant's single most 
disabling pathology is rheumatoid arthritis, which is not a 
service-connected condition.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2004) and the doctrine of 
reasonable doubt.  The threshold criteria for TDIU are 
clearly defined, and appellant does not meet those criteria 
or otherwise qualify for a TDIU.  For this reason the 
doctrine of reasonable doubt is not for application and TDIU 
cannot be granted.


ORDER

A total rating based on individual unemployability is denied.  

	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


